Citation Nr: 1433324	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than February 7, 2000 for the grant of service connection for squamous cell carcinoma, left tonsil, status post surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran has verified active service from September 1972 to December 1976, and from February 1977 to January 1993. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a March 2013 videoconference hearing before the undersigned Acting Veterans Law Judge, the transcript of which is of record.


FINDINGS OF FACT

1. The RO's rating decision of January 2001 reopened and granted a claim for entitlement to service connection for nasopharangeal carcinoma with metastatic lymphoepithelioma (as the Veteran's condition was previously characterized),           and assigned a 50 percent evaluation effective February 7, 2000. The Veteran filed a timely Notice of Disagreement as to the assigned effective date of service connection, but following the RO's issuance of a Statement of the Case on the matter did not then file a timely Substantive Appeal. 

2. The Veteran next contested the effective date assigned by the January 2001 rating decision in January 2009, and has not alleged there was Clear and Unmistakable Error (CUE) in the underlying rating decision.


CONCLUSION OF LAW

The claim for an effective date prior to February 7, 2000 for the grant of service connection for squamous cell carcinoma, left tonsil, status post surgery, is without legal merit. 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) in its decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006) addressed the matter of the adjudication of claims for an earlier effective date for a VA benefit, where there is of record a prior final RO decision which considered and decided a claim for that identical benefit. In Rudd, the Court held that where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final RO rating decision, absent an attempt to vitiate the finality of that decision through an allegation of CUE in the decision, the claimant has merely raised a "freestanding"claim that cannot remove the finality of the decision which assigned the previous effective date. In sum, Rudd precludes a claimant from collaterally attacking the effective date of service connection assigned by a final RO rating decision. Unfortunately, such is the case here.

A brief history of relevant procedural matters must be noted.

Essentially, a September 1997 RO rating decision denied the Veteran's original claim for service connection for carcinoma of the neck with multiple residuals, with notification provided to the Veteran on September 13, 1997. The Veteran filed a timely Notice of Disagreement therefrom, but following an RO-issued September 1997 Statement of the Case and then January 1998 Supplemental Statement of the Case, he did not file a timely Substantive Appeal. Instead, an untimely VA Form 9 was filed on October 26, 1998, beyond 60 days from the Supplemental Statement of the Case and/or one-year from notification of the determination being appealed. See 38 C.F.R. § 20.302. Hence, the September 1997 original denial of service connection became the matter of a final and binding rating decision. See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103. 

Thereafter, the Veteran filed an informal claim in February 2000 consisting of a petition to reopen service connection for cancer of the neck. 

On the basis of newly received medical evidence, the RO's rating decision of January 2001 reopened and granted service connection for nasopharangeal carcinoma (later recharacterized as the presently diagnosed condition of squamous cell carcinoma, left tonsil), and assigned a 50 percent disability rating, effective February 7, 2000. This underlying decision presented an opportunity for the Veteran to appeal the assigned effective date of service connection, and he elected to do so through filing a timely Notice of Disagreement in February 2001. The RO issued an April 2001 Statement of the Case on the earlier effective date issue, but the Veteran did not then file a VA Form 9, or any other correspondence that may be reasonably construed as a Substantive Appeal on this matter.  

Incidentally, the Veteran's designated representative filed correspondence with the RO within the requisite appeal period following the April 2001 Statement of the Case; however, this correspondence was clearly demarcated as another Notice of Disagreement and requested initial RO Decision Review Officer consideration of the earlier effective date issue (apparently, the representative was unaware of the Veteran's earlier Notice of Disagreement already filed on the claim).  Consequently, this submission cannot be interpreted to comprise a Substantive Appeal in response to the April 2001 Statement of the Case. 

On the whole, a timely appeal was never perfected of the earlier effective date issue. The January 2001 RO rating decision addressing the matter is therefore final and binding upon the Veteran. See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302. 

As it stands, the Veteran cannot now challenge the assigned effective date of service connection pursuant to the finalized January 2001 RO rating decision, some ten years thereafter. Rather, this is a "freestanding" effective date claim that the Board has no discretion to review other than to dismiss. Rudd, 20 Vet. App. 296.   

The Board understands what the Veteran is attempting to prove, and remains sympathetic, but ultimately the law governing effective dates is dispositive here. See 38 U.S.C.A. § 7104(c). The Board notes that there is still one further avenue of recovery which the Veteran could undertake. This is to file a claim for CUE in the January 2001 RO rating decision, regarding the assignment of the February 7, 2000 effective date of service connection. A CUE claim of this scope is not before the Board at this time, but it may well avail the Veteran and his representative to pursue this avenue of recovery.

As to the present claim for an earlier effective date of the grant of service connection for squamous cell carcinoma, left tonsil, under the general laws governing assignment of effective dates, this matter must be dismissed.


ORDER

The claim for an effective date earlier than February 7, 2000 for the grant of service connection for squamous cell carcinoma, left tonsil, status post surgery is dismissed.



____________________________________________
Nathan J. Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


